DETAILED ACTION
Status of Claims
The action is in reply to the Application 17/083,905 filed on 10/29/2020.
Claims 1-20 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-4, 5, 7, 10-12, 14, 17-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4, 10-11, and 17-18 recite the limitation "the likelihood function" in Line 1. Claims 1, 8, and 15 also recite “a likelihood maximization”. There is insufficient antecedent basis for this limitation in Claims 3-4, 10-11, and 17-18. It is unclear whether “the likelihood function” in Claims 3-4, 10-11, and 17-18 corresponds to the previously recited “a likelihood maximization” in Claims 1, 8, and 15, respectively. For examining purpose, the limitation “the likelihood function” in Claims 3-4, 10-11, and 17-18 is interpreted to be “the likelihood maximization”. Therefore, Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claims 5 and 12 recite the limitation "the character characteristics" in Line 2. There is insufficient antecedent basis for this limitation in the claims. For examining purpose, the limitation “the character characteristics” is interpreted to be “the customer characteristics”. Therefore, Claims 5 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite.
Regarding Claims 7, 14, and 20, the claims are indefinite and unclear as none of the variables of the equations are defined in the claims, and variables “S” and “u” (although “ui” is identified as “some deterministic component that can have multiple different parameters combined within it” in Paragraph [0024], “u” is identified as “utility parameter” in Paragraph [0033], and “uk” is identified as “intercept parameters for the k-th choice” in Paragraph [0057]) are not even specifically defined in the Specification. It is also unclear how any of the equations recited can be used alone or in combination and somehow is used to determine demand shock parameters. In addition,
    PNG
    media_image1.png
    43
    56
    media_image1.png
    Greyscale
is not showing in the first equation shown below, so it is unclear how second equation shown below is used with that first equation shown below to determine demand shock parameters. For examining purpose, the limitations of these claims are interpreted to be “determining demand shock parameters”. Therefore, Claims 7, 14, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite.

    PNG
    media_image2.png
    231
    1033
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (a method for modeling demand and pricing for hotel rooms), “a machine” (a hotel room pricing system), and “an article of manufacture” (a computer readable medium for modeling demand and pricing for hotel rooms) categories.
Regarding Claims 1-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A method of modeling demand and pricing for hotel rooms, the method comprising: 
receiving historical data regarding a plurality of previous guests; 
generating a multinomial logit (MNL) model with demand shock variables, the demand shock variables expressed using MNL utility parameters; 
estimating the MNL utility parameters using a likelihood maximization; 
determining demand shock parameters using the estimating the MNL utility parameters; and 
predicting a future demand of the hotel rooms based on the demand shock parameters.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions and mathematical relationships/calculations. The limitations of generating, estimating, determining, and predicting a future demand of the hotel rooms based on the demand shock parameters are processes that, under their broadest reasonable interpretation, cover concepts that involve mathematical relationships/calculations. The other limitation of receiving historical data regarding a plurality of previous guests is a process that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, nothing in the claim elements preclude anything outside the grouping of “Mathematical Concepts” and “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 2 recites the following limitations:
The method of claim 1, further comprising: 
based on the future demand, optimizing the pricing of the hotel rooms.
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claims 3-5 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein the likelihood function comprises an aggregate likelihood function” in Claim 3, by defining “wherein the likelihood function comprises an individual-choice likelihood function” in Claim 4, and by defining “the historical data comprising customer characteristics, the method further comprising clustering the character characteristics” in Claim 5. 
Step 2A, Prong 2: Claims 3-5 do not integrate the abstract idea into practical application because they do not recite additional elements.
Step 2B: Claims 3-5 do not amount to significantly more than the abstract idea because they do not recite additional elements.
Claim 6 recites the following limitations:
The method of claim 2, further comprising: 
based on the future demand and the pricing, reserving a first hotel room for a first customer, and in response to the reserving, using ... to manufacture a room key that corresponds to the first hotel room.
Claim 6 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 6 does not integrate the abstract idea into practical application. Claim 6 recites an additional element – “a hotel room key machine”. This additional element in the claim limitation represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B: Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a hotel room key machine” represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). Representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 7 recites the following limitations:
The method of claim 1, wherein the determining demand shock parameters comprises:

    PNG
    media_image3.png
    231
    1033
    media_image3.png
    Greyscale

Claim 7 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 8 recites the following limitations:
... to model demand and pricing for hotel rooms, the modeling comprising:
receiving historical data regarding a plurality of previous guests; 
generating a multinomial logit (MNL) model with demand shock variables, the demand shock variables expressed using MNL utility parameters; 
estimating the MNL utility parameters using a likelihood maximization; 
determining demand shock parameters using the estimating the MNL utility parameters; and 
predicting a future demand of the hotel rooms based on the demand shock parameters.
	Step 2A, Prong 1: The limitations for Claim 8 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions and mathematical relationships/calculations. The limitations of generating, estimating, determining, and predicting a future demand of the hotel rooms based on the demand shock parameters are processes that, under their broadest reasonable interpretation, cover concepts that involve mathematical relationships/calculations. The other limitation of receiving historical data regarding a plurality of previous guests is a process that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, nothing in the claim elements preclude anything outside the grouping of “Mathematical Concepts” and “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 8 recites one additional element – “a computer readable medium having instructions stored thereon that, when executed by one or more processors, cause the processors”. The claim as a whole merely describes how to generally “apply” the concept of receiving, generating, estimating, determining, and predicting a future demand of the hotel rooms by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for modeling demand and pricing for hotel rooms (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for modeling demand and pricing for hotel rooms amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 9 recites the following limitations:
The computer readable medium of claim 8, the modeling further comprising: 
based on the future demand, optimizing the pricing of the hotel rooms.
Claim 9 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claims 10-12 are directed to substantially the same abstract idea as Claim 8 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 8 such as by defining “wherein the likelihood function comprises an aggregate likelihood function” in Claim 10, by defining “wherein the likelihood function comprises an individual-choice likelihood function” in Claim 11, and by defining “the historical data comprising customer characteristics, the method further comprising clustering the character characteristics” in Claim 12. 
Step 2A, Prong 2: Claims 10-12 do not integrate the abstract idea into practical application because they do not recite additional elements.
Step 2B: Claims 10-12 do not amount to significantly more than the abstract idea because they do not recite additional elements.
Claim 13 recites the following limitations:
The computer readable medium of claim 9, the modeling further comprising: 
based on the future demand and the pricing, reserving a first hotel room for a first customer, and in response to the reserving, using ... to manufacture a room key that corresponds to the first hotel room.
Claim 13 is directed to substantially the same abstract idea as Claim 9 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 13 does not integrate the abstract idea into practical application. Claim 13 recites an additional element – “a hotel room key machine”. This additional element in the claim limitation represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B: Claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a hotel room key machine” represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). Representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 14 recites the following limitations:
The computer readable medium of claim 8, wherein the determining demand shock parameters comprises:

    PNG
    media_image3.png
    231
    1033
    media_image3.png
    Greyscale

Claim 14 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 8 recites the following limitations:
... to model demand and pricing for hotel rooms, the modeling comprising:
receiving historical data regarding a plurality of previous guests; 
generating a multinomial logit (MNL) model with demand shock variables, the demand shock variables expressed using MNL utility parameters; 
estimating the MNL utility parameters using a likelihood maximization; 
determining demand shock parameters using the estimating the MNL utility parameters; and 
predicting a future demand of the hotel rooms based on the demand shock parameters.
	Step 2A, Prong 1: The limitations for Claim 8 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions and mathematical relationships/calculations. The limitations of generating, estimating, determining, and predicting a future demand of the hotel rooms based on the demand shock parameters are processes that, under their broadest reasonable interpretation, cover concepts that involve mathematical relationships/calculations. The other limitation of receiving historical data regarding a plurality of previous guests is a process that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, nothing in the claim elements preclude anything outside the grouping of “Mathematical Concepts” and “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 8 recites one additional element – “a computer readable medium having instructions stored thereon that, when executed by one or more processors, cause the processors”. The claim as a whole merely describes how to generally “apply” the concept of receiving, generating, estimating, determining, and predicting a future demand of the hotel rooms by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for modeling demand and pricing for hotel rooms (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for modeling demand and pricing for hotel rooms amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 9 recites the following limitations:
The computer readable medium of claim 8, the modeling further comprising: 
based on the future demand, optimizing the pricing of the hotel rooms.
Claim 9 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claims 10-12 are directed to substantially the same abstract idea as Claim 8 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 8 such as by defining “wherein the likelihood function comprises an aggregate likelihood function” in Claim 10, by defining “wherein the likelihood function comprises an individual-choice likelihood function” in Claim 11, and by defining “the historical data comprising customer characteristics, the method further comprising clustering the character characteristics” in Claim 12. 
Step 2A, Prong 2: Claims 10-12 do not integrate the abstract idea into practical application because they do not recite additional elements.
Step 2B: Claims 10-12 do not amount to significantly more than the abstract idea because they do not recite additional elements.
Claim 13 recites the following limitations:
The computer readable medium of claim 9, the modeling further comprising: 
based on the future demand and the pricing, reserving a first hotel room for a first customer, and in response to the reserving, using ... to manufacture a room key that corresponds to the first hotel room.
Claim 13 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 13 does not integrate the abstract idea into practical application. Claim 13 recites an additional element – “a hotel room key machine”. This additional element in the claim limitation represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B: Claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a hotel room key machine” represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). Representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 14 recites the following limitations:
The computer readable medium of claim 8, wherein the determining demand shock parameters comprises:

    PNG
    media_image3.png
    231
    1033
    media_image3.png
    Greyscale

Claim 14 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 15 recites the following limitations:
... storing historical data regarding a plurality of previous guests; 
... configured to model hotel room demand comprising:
generating a multinomial logit (MNL) model with demand shock variables, the demand shock variables expressed using MNL utility parameters; 
estimating the MNL utility parameters using a likelihood maximization; 
determining demand shock parameters using the estimating the MNL utility parameters; and 
predicting a future demand of the hotel rooms based on the demand shock parameters.
	Step 2A, Prong 1: The limitations for Claim 15 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions and mathematical relationships/calculations. The limitations of generating, estimating, determining, and predicting a future demand of the hotel rooms based on the demand shock parameters are processes that, under their broadest reasonable interpretation, cover concepts that involve mathematical relationships/calculations. The other limitation of storing historical data regarding a plurality of previous guests is a process that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, nothing in the claim elements preclude anything outside the grouping of “Mathematical Concepts” and “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 15 recites additional elements – “a hotel room pricing system comprising: one or more processors coupled to stored instructions; and a database” and “the processors”. The claim as a whole merely describes how to generally “apply” the concept of storing, generating, estimating, determining, and predicting a future demand of the hotel rooms by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for modeling demand and pricing for hotel rooms (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for modeling demand and pricing for hotel rooms amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 16 recites the following limitations:
The system of claim 15, the model hotel room demand further comprising: 
based on the future demand, optimizing the pricing of the hotel rooms.
Claim 16 is directed to substantially the same abstract idea as Claim 15 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claims 17-18 are directed to substantially the same abstract idea as Claim 15 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 15 such as by defining “wherein the likelihood function comprises an aggregate likelihood function” in Claim 17 and by defining “wherein the likelihood function comprises an individual-choice likelihood function” in Claim 18.
Step 2A, Prong 2: Claims 17-18 do not integrate the abstract idea into practical application because they do not recite additional elements.
Step 2B: Claims 17-18 do not amount to significantly more than the abstract idea because they do not recite additional elements.
Claim 19 recites the following limitations:
The system of claim 16, further comprising: 
... further configured to, based on the future demand and the pricing, reserving a first hotel room for a first customer, and in response to the reserving, using ... to manufacture a room key that corresponds to the first hotel room.
Claim 19 is directed to substantially the same abstract idea as Claim 15 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 19 does not integrate the abstract idea into practical application. Claim 19 recites additional elements – “a hotel room key machine” and “the processors”. The additional element “a hotel room key machine” in the claim limitation represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use (See MPEP 2106.05(h)), and the additional element “the processors” amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)). The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component and represent mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. 
Step 2B: Claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a hotel room key machine” represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)), and the additional element “the processors” amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)). Representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 20 recites the following limitations:
The system of claim 15, wherein the determining demand shock parameters comprises:

    PNG
    media_image3.png
    231
    1033
    media_image3.png
    Greyscale

Claim 20 is directed to substantially the same abstract idea as Claim 15 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Talluri, Kalyan (US PG Pub. No. 2002/0065699 A1; hereinafter "Talluri") in view of Cho et al. (NPL: Optimal Dynamic Hotel Pricing; hereinafter "Cho").
Regarding Claim 1, Talluri teaches a method of modeling demand and pricing for hotel rooms, the method comprising: receiving historical data regarding a plurality of previous guests (See “... the sole drawing figure illustrates a pricing and revenue management system 10 that can be employed, for example, to manage sale of a number of units of inventory of a resource, or to determine relationships between price changes and demand. The resource can be any item or product that has limited short-term capacity flexibility and variable demand, such as ..., hotel rooms, ..., etc. The system 10 includes a pricing system 12 that determines prices of the inventory units based on a number of factors. To do this, the pricing system 12 runs an estimation algorithm that determines the values of a number of parameters in a discrete choice model of consumer demand as illustrated at 14... To obtain the known parameter values, the estimation algorithm receives input data from any of a number of possible sources, including ..., a database 22 of historical passenger choices, ...” in Paragraph [0018]); generating a multinomial logit (MNL) model with demand shock variables, the demand shock variables expressed using MNL utility parameters (See “The discrete choice model and estimation algorithm can also be used in a pricing system, for example, for providing a firm with the ability to analyze how changes in the various attributes of a resource affect demand for the resource. More particularly, the estimation algorithm, which accounts for unobservable no-purchases as discussed previously, can be used for estimating customer preferences to product attributes (including but not limited to, price, day of utilization, time of utilization, penalties, minimum and maximum stay restrictions) defined as the rate at which demand changes as a function a change in one of the parameter values.” in Paragraph [0016], “The MNL is used widely in travel demand forecasting and marketing (see M. Ben-Akiva and S. R. Lerman, "Discrete Choice Analysis", The MIT Press, Cambridge, Mass.). In the MNL, consumers are utility maximizers and the utility of each choice is a random variable. Formally, the utility of each alternative $j$ is assumed to be of the form UJ=uJ+ᵡJ, where uJ is the mean utility of choice j and ᵡJ is an i.i.d., Gumbel random noise term with mean zero and scale parameter one for all j.” in Paragraph [0027], and “We next give a method for estimating choice model parameters from historical data. We will use the MNL model for illustration, but any other functional form can be used. To estimate the mean utility, it is common to model it as a linear function of several known attributes (e.g., price, indicator variables for product restrictions, etc.), much as one would do in a linear regression model. Thus, we assume uJ=βTXJ where XJ is a vector of known attributes of choice j and β is a vector of weights on these variables. The weights β are to be estimated from historical data.” in Paragraph [0053]); estimating the MNL utility parameters using a likelihood maximization (See “We next give a method for estimating choice model parameters from historical data. We will use the MNL model for illustration, but any other functional form can be used. To estimate the mean utility, it is common to model it as a linear function of several known attributes (e.g., price, indicator variables for product restrictions, etc.), much as one would do in a linear regression model.” in Paragraph [0053] and “While we focus on the MNL case, the basic ideas developed below work with essentially any choice model for which maximum likelihood methods can be applied.” in Paragraph [0054]); determining demand shock parameters using the estimating the MNL utility parameters (See “To do this, the pricing system 12 runs an estimation algorithm that determines the values of a number of parameters in a discrete choice model of consumer demand as illustrated at 14. The estimation algorithm is so named because some of the parameters of the choice model are unobservable and must be estimated from other known parameter values. More particularly, customer "no-purchases," which represent occurrences where a potential customer evaluates the inventory units and decides not to purchase any of them, are estimated from the known values, such as customer population size. A correction for the no-purchases can then be made to improve the accuracy of the model. To obtain the known parameter values, the estimation algorithm receives input data from any of a number of possible sources, including a CRM (Customer Relationship Management) database 18, an ERP (Enterprise Resource Planning) database 20, a database 22 of historical passenger choices, a product information database 24 containing prices and attribute values for each offered product and one or more market share databases 26 containing firm market performance information.” in Paragraph [0018]); and predicting a future demand of the hotel rooms based on the demand ... parameters (See “The invention has applications in any industry where dynamic pricing decision support can be applied for the sale of an inventory of goods or services. Such industries include but are not limited to: ..., hospitality (hotels, cruise-lines etc.), ... In addition, customer information residing in internal, proprietary or CRM (Customer Relationship Management) databases can be used by this model to predict demand elasticities ...” in Paragraph [0015] and “The discrete choice model and estimation algorithm can also be used in a pricing system, for example, for providing a firm with the ability to analyze how changes in the various attributes of a resource affect demand for the resource. More particularly, the estimation algorithm, which accounts for unobservable no-purchases as discussed previously, can be used for estimating customer preferences to product attributes (including but not limited to, price, day of utilization, time of utilization, penalties, minimum and maximum stay restrictions) defined as the rate at which demand changes as a function a change in one of the parameter values.” in Paragraph [0016]).
Although Talluri teaches predicting a future demand of the hotel rooms based on the demand parameters as described above, Talluri does not explicitly teach predicting a future demand of the hotel rooms based on the demand shock parameters. However, Cho teaches predicting a future demand of the hotel rooms based on the demand shock parameters (See “The price-following behavior we observe can be explained by stochastic demand shocks that result in highly correlated movements in occupancy and ADRs [Average Daily Rates] of the hotels in this market. The hotels raise their prices sharply to effectively “auction off” scarce collective capacity on particularly busy days when all the hotels are nearly sold out, but they cut prices in a manner predicted by a model of Bertrand price competition on non-busy days where the hotels have significant excess capacity.” in second paragraph of Page 7 and “The strong co-movement in prices in this market is entirely consistent Bertrand price competition among all of the hotels, which are subject to aggregate demand shocks that cause their occupancy rates and prices to move together. We showed that when a hotel expects to sell out, it is optimal for it to increase its price to ration scarce capacity.” in second paragraph of Page 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of modeling demand and pricing for hotel rooms of Talluri to include predicting a future demand of the hotel rooms based on the demand shock parameters, as taught by Cho, in order to determine whether or not a hotel should increase price of hotel rooms far above the price of its competitors (See second paragraph of Page 67).
Regarding Claim 2, Talluri in view of Cho teaches all the limitations of Claim 1 as described above. Talluri also teaches based on the future demand, optimizing the pricing of the hotel rooms (See “A recursive optimization algorithm is thus preferably employed to define how the firm should optimize its inventory sales based on estimates of customer preferences and purchase behavior.” in Paragraph [0013] wherein “its inventory sales” is considered to be the “pricing of the hotel rooms” and “estimates of customer preferences and purchase behavior” are considered to be the “future demand”).
Regarding Claim 3, Talluri in view of Cho teaches all the limitations of Claim 1 as described above. Talluri does not explicitly teach; however, Cho teaches wherein the likelihood function comprises an aggregate likelihood function (See “An additional complication is that the model of demand we specify in section 3 is not a simple linear demand model but a stochastic nonlinear demand function that results from a micro-aggregation of the individual discrete choices of consumers who are arriving at random times prior to occupancy to book a room at one of these hotels and are choosing the best option given the BARs quoted by these hotels at that time.” in first paragraph of Page 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of modeling demand and pricing for hotel rooms of Talluri to include wherein the likelihood function comprises an aggregate likelihood function, as taught by Cho, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 4, Talluri in view of Cho teaches all the limitations of Claim 1 as described above. Talluri also teaches wherein the likelihood function comprises an individual-choice likelihood function (See “Estimation of the MNL model given a complete set of choice data is a well-studied problem. In particular, the maximum likelihood estimate (MLE) has good computational properties (Its log is jointly concave in most cases; and the method has proved robust in practice. (See Ben-Akiva and Lerman.)” in Paragraph [0055], and also see Paragraphs [0059] and [0066]).
Regarding Claim 5, Talluri in view of Cho teaches all the limitations of Claim 1 as described above. Talluri does not explicitly teach; however, Cho teaches the historical data comprising customer characteristics, the method further comprising clustering the  (See “Our reservation database contains the full history of each individual booking, including the channel through which the booking was made.” in second paragraph of Page 11, “There are around 200 rate codes which can be broken into 14 categories summarized in Table 4. To simplify the analysis, we divided the codes into two; transient and group bookings. Transients are individual travelers who pay the BAR or discounted BAR... Group bookings are also generally based on the BAR in effect when they booked, however it will vary by pre-negotiated contract discount rate that differs from different groups (rate codes).” in fourth paragraph of Page 11, and “In previous discussion of demand model, we assumes that there are two segments of customers: 1) transients and 2) groups, and there are multiple unobserved types of customers in each segment. In our estimation, we adopt three segments of customers 1) leisure 2) business and 3) groups, and there’re no unobserved types within each segment. Basically, we further divide ”transient” into ”leisure” and ”business” according to observed market code in the database.” in Section 4.2, first paragraph of Page 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of modeling demand and pricing for hotel rooms of Talluri to include clustering the customer characteristics, as taught by Cho, in order to determine occupancy rates for different group of customers (business, leisure, and group) staying in the hotel on weekends vs. weekdays (See Table 7 on Page 50 and second paragraph of Page 49).
Regarding Claim 7, Talluri in view of Cho teaches all the limitations of Claim 1 as described above. Talluri also teaches
    PNG
    media_image3.png
    231
    1033
    media_image3.png
    Greyscale
(See “To do this, the pricing system 12 runs an estimation algorithm that determines the values of a number of parameters in a discrete choice model of consumer demand as illustrated at 14. The estimation algorithm is so named because some of the parameters of the choice model are unobservable and must be estimated from other known parameter values. More particularly, customer "no-purchases," which represent occurrences where a potential customer evaluates the inventory units and decides not to purchase any of them, are estimated from the known values, such as customer population size. A correction for the no-purchases can then be made to improve the accuracy of the model. To obtain the known parameter values, the estimation algorithm receives input data from any of a number of possible sources, including a CRM (Customer Relationship Management) database 18, an ERP (Enterprise Resource Planning) database 20, a database 22 of historical passenger choices, a product information database 24 containing prices and attribute values for each offered product and one or more market share databases 26 containing firm market performance information.” in Paragraph [0018]).
Claims 8-12 and 14 are product claims corresponding to method Claims 1-5 and 7. All of the limitations in Claims 8-12 and 14 are found reciting the same scopes of the respective limitations in Claims 1-5 and 7. Accordingly, Claims 8-12 and 14 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-5 and 7, respectively set forth above. 
Claims 15-18 and 20 are system claims corresponding to method Claims 1-4 and 7. All of the limitations in Claims 15-18 and 20 are found reciting the same scopes of the respective limitations in Claims 1-4 and 7. Accordingly, Claims 15-18 and 20 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-4 and 7, respectively set forth above. 
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Talluri in view of Cho and Rigo et al. (US PG Pub. No. 2002/0049535 A1; hereinafter "Rigo").
Regarding Claim 6, Talluri in view of Cho teaches all the limitations of Claims 1 and 2 as described above. Talluri in view of Cho does not explicitly teach; however, Rigo teaches based on the future demand and the pricing (See “Another advantage of the system of this invention is that the hotels ... can communicate up-to-the-minute room availability and price structure, which may vary during the day depending on the hotel's fill rates, last-minute cancellations, and other factors. That is, by using a pricing program that takes into account the time of day, number of unsold rooms, vehicular traffic density, and other factors, the lodging provider can change room prices in real time to optimize the hotel room fill rate. The rates can change on a real-time basis, and can then be immediately made known to travelers in the vicinity via the on-board telematic system.” in Paragraph [0030]), reserving a first hotel room for a first customer (See “After the motorist and/or vehicle occupants select the provider services that he, she or they desire, they can initiate the booking of a reservation...” in Paragraph [0025] wherein “initiate the booking of a reservation” is considered to be the “reserving a first hotel room”), and in response to the reserving, using a hotel room key machine to manufacture a room key that corresponds to the first hotel room (See “A Smartcard interface also allows a consumer to check into Smartcard equipped lodging establishments, either using a kiosk in the hotel lobby for room assignment and key coding functions, or else bypassing check-in points altogether and providing guest room access directly using the Smartcard, PDA or smart cell phone.” in Paragraph [0025] and “It also permits the hotel, using available technology, to provide a room-key code so the on-board computer may create a card room key, e.g., through an associated Smartcard or mag-card device. This device may be easily miniaturized to fit in the car's dashboard. The room keycard creation process may be accomplished in real time or very near real time, so that the hotel can make and confirm a room reservation and then create a room key card for the motorist even as he or she is arriving at the hotel.” in Paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of modeling demand and pricing for hotel rooms of Talluri in view of Cho to include in response to the reserving, using a hotel room key machine to manufacture a room key that corresponds to the first hotel room, as taught by Rigo, in order to allow guests to proceed upon arrival directly to their room instead of waiting in line at the front desk (See Paragraph [0029]).
Claim 13 is a product claim corresponding to method Claim 6. All of the limitations in Claim 13 are found reciting the same scopes of the respective limitations in Claim 6. Accordingly, Claim 13 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 6, respectively set forth above.
Claim 19 is a system claim corresponding to method Claim 6. All of the limitations in Claim 19 are found reciting the same scopes of the respective limitations in Claim 6. Accordingly, Claim 19 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 6, respectively set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 2020/0043072 A1) teaches systems and methods for an enterprise pricing solution.
Li et al. (US 2019/0325463 A1) teaches systems and methods for product line pricing under discrete mixed multinomial logit demand.
Adkins; Stephen (US 2014/0222518 A1) teaches systems and methods for setting optimal hotel property prices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628